Dear Sheriff Guidroz:
You ask if a full-time public relations employee of the St. Landry Parish Sheriff's Office may legally run for and hold the elected office of councilman for St. Landry Parish.
There is no prohibition of state law which would prevent an unclassified employee of the sheriffs office from maintaining full-time employment while campaigning for the office of councilman. Of course, all such activity must be conducted after office hours.
However, R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law prohibits an elected parish councilman from holding employment with the sheriff's office. R.S. 42:63(D) states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or fulltime appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition, no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Should this public employee be elected to the position of parish councilman, he would be compelled by law to choose between the positions. *Page 2 
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg